Citation Nr: 0734769	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  01-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1967.  He also served on active duty for training 
from June 1961 to December 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions, dated July 2000 and 
August 2002, by the Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 
2003, the undersigned Veterans Law Judge conducted a hearing 
regarding the issues on appeal. 


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of in-service stressors. 

2.  Bilateral pes planus was documented on military 
examinations prior to entry into military service and has not 
been shown by probative competent evidence to have been 
chronically worsened by active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.159, 3.303 (2007). 

2.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.306(b) (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection   

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  PTSD

The veteran asserts that his PTSD is due to his service in 
Vietnam.  Specifically, he points to the following claimed 
stressors: assisting Marines "pinned down by enemy fire," 
his unit facing enemy fire, loading the wounded and deceased 
Marines onto helicopters, and being treated at the Saigon 
Naval Hospital by a Vietnamese doctor (claimed that he 
believed he had been captured by the Vietcong). 

Entitlement to service connection for PTSD specifically 
requires (i) medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a), (ii) credible supporting evidence 
that the claimed in-service stressor occurred, and (iii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV). 

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence"  means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). 

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).   The evidence of record establishes that the veteran 
has been diagnosed with PTSD.  See Little Rock VAMC Records.  
Therefore, the first element for entitlement to service 
connection is satisfied, and the analysis will now focus on 
the second and third elements. 

The second element requires credible evidence of the 
occurrence of an in-service stressor.  The veteran's DD-214's 
show that he was a supply clerk and a fire crewman.  The 
record does not show combat related awards or reflect any 
participation in combat.  The Board notes that the veteran 
submitted a copy of his DD-214 that noted he received the 
Combat Infantry Badge (C.I.B.).  However, this notation 
appeared to have been altered onto the DD-214.  The veteran's 
personnel records do not show that he was awarded the C.I.B.  
The RO requested verification on whether such award was 
given, and the response was negative.  Thus, the veteran's 
bare assertions of service stressors are not sufficient to 
establish that they occurred.  Accordingly, the claimed 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998).   

The veteran's personnel records confirm that he was stationed 
in Vietnam from April 1965 to June 1965 with the 82nd 
Airborne Division.  In April 2004, the Board remanded the 
issue in order to verify the veteran's stressors.  In May 
2007, the U.S. Armed Services Center for Unit Records 
Research (USASCURR), whose name has now changed to U.S. Army 
and Joint Services Records Research Center (JSRRC), responded 
that the 82nd Airborne Division was stationed at Bien Hoa.  
The chronology reports noted that, on May 16, 1965, Bien Hoa 
airbase was rocked by a series of accidental explosions, and 
there were casualties.  However, there is nothing in the 
reports that verify any of the incidents that the veteran has 
pointed to as a stressor.  The veteran has stated that his 
unit came under enemy fire and that he rescued Marines.  This 
stressor account is vastly different from the account noted 
in the chronology reports.  Accordingly, the Board finds that 
there is no credible corroborating evidence of exposure to a 
verifiable in-service stressor.

Turning to the third element, the May 2007 VA examination 
noted that there appeared to be a nexus between the veteran's 
PTSD and the veteran's claimed stressors of rescuing Marines, 
coming under enemy fire, and placing the wounded onto 
helicopters.  However, the examiner noted that the RO did not 
find a verifiable stressor.  Since an in-service stressor was 
not established, no link can be established.  Alternatively, 
the veteran's service medical records do note that, on May 
11, 1965, the veteran was sent to the Naval Hospital in 
Saigon for diagnosis confirmation.  However, the claimed 
stressors noted during the May 2007 examination did not 
include being treated by the Vietcong.

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  Therefore, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Pes Planus

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 C.F.R. § 
3.306(b); see also Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  
Here, the Board finds that bilateral pes planus was 
demonstrated on the May 1961 and September 1964 Entrance 
Examinations.  Therefore, the presumption of soundness is not 
for application as the pre-existing bilateral pes planus was 
noted upon entering military service.  A pre-existing injury 
or disease will be considered to have been aggravated by 
service where there is an increase in disability during 
service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  

Although his bilateral pes planus predated his military 
service, the veteran could still be awarded service 
connection based on in-service aggravation.  In order to 
establish service connection on a nonpresumptive direct 
basis, the veteran must provide evidence of a current 
disability, an in-service aggravation, and a nexus between 
the current disability and an in-service aggravation. 

Service medical records show that third degree pes planus was 
noted on examination for entry into service.  The medical 
records are otherwise silent with respect to any pertinent 
complaints of findings referable to the feet during service 
and the examination at separation from service showed normal 
feet.  At the time of this examination, the veteran completed 
a report of medical history form at which time he 
specifically denied past or present problems with his feet.

At the July 2004 VA examination, the examiner diagnosed the 
veteran with bilateral congenital rigid pes planus and noted 
that there was not a fifty percent chance of aggravation.  In 
June 2007, the veteran underwent an additional VA examination 
where the diagnosis was congenital, bilateral planovalgus 
flat feet.  The examiner noted that the veteran has had flat 
feet all his life, and there is no evidence to indicate that 
his flat feet were aggravated during service.  The examiner 
stated that it is less likely than not that the pes planus 
were permanently aggravated during service.  There is no 
competent evidence in the claim's file noting that the 
bilateral pes planus were aggravated in service, and absent 
evidence to the contrary, the Board is not in a position to 
question these opinions.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Specifically, it must be noted that there were 
no records of foot complaints in service and no findings of 
foot disability at the time of separation from service.  
Given the lack of any competent evidence to show increased 
disability of the feet during service, aggravation can not be 
conceded.

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  Therefore, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Apr. 2000, July 2001, Apr. 2004, Oct. 2006, 
May 2007).  In the October 2006 letter, the veteran was also 
advised of potential disability ratings and an effective date 
for any award as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, full compliance was accomplished prior to the final 
adjudication by the RO.  See Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was provided with multiple medical 
examinations.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


